DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 4 have been examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: At the end of the second sentence of P[0065], there should be included a reference to the 61X parking space block of Figure 4 for the areas A1, A2 and R1.  The examiner suggests adding “of block 61X” after ‘The allowed area A2’, or to add the 61X designation in P[0064].
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a restricted area setting unit configured to set, and a vehicle instruction unit configured to provide in claim 1; and a priority setting unit configured to calculate in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed units are interpreted as part of the parking place management server (see Figure 1), where “the parking place management server 1 is configured as a general computer including a processor 40, a memory 41, a storage 42, a communication interface 43, and a user interface 44” (P[0031]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the self-driving vehicle other than the subject vehicle” in lines 2 and 3, while claim 1 recites “a subject vehicle that is the self-driving vehicle” in lines 13 and 14.  It is unclear which vehicles are recited in claim 2 since claim 1 defines the subject vehicle as the self-driving vehicle.  But then claim 2 says that the self-driving vehicle is a vehicle other than the subject vehicle.  It is also unclear if these are meant to be of a plurality of vehicles.
Claim 2 recites “an emergency” in line 3 while claim 1 also recites “an emergency” in line 7.  It is unclear if this is a new emergency or the same emergency.  The examiner assumes it should be a new or another emergency (based on the claim language) for continued examination.
Claim 2 recites “a communication interruption” in line 3 while claim 1 also recites “a communication interruption” in line 7.  It is unclear if this is a new communication interruption or the same communication interruption.  The examiner assumes it should be a new or another communication interruption (based on the claim language) for continued examination.
Claim 2 recites “a failed vehicle” in line 4 while claim 1 also recites “a failed vehicle” in lines 7 and 8.  It is unclear if this is a new failed vehicle or the same failed vehicle.  The examiner assumes it should be a new or another failed vehicle (based on the claim language) for continued examination.
Claim 3 recites “a position of the failed vehicle” in line 3 while claim 1 also recites “a position of the failed vehicle” in line 10.  It is unclear if this is a new position of the failed vehicle or the same position of the failed vehicle.  The examiner assumes it the same position of the failed vehicle for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) units for setting restricted and allowed areas of a parking place (claim 1), providing instructions to vehicles for setting a route in the parking areas (claim 1), setting other restricted areas and resetting instructions for the route (claim 2), and calculating a priority for the allowed parking spaces (claims 3 and 4). This judicial exception is not integrated into a practical application because all of these parts are included in the mental process. There are no elements that are not mental activity, or mental activities performed with the aid of a general purpose computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed units are interpreted as part of the parking place management server 1 (Figure 1).  “The parking place management server 1 is configured as a general computer including a processor 40, a memory 41, a storage 42, a communication interface 43, and a user interface 44.” P[0031].  The entire claimed system may be interpreted as units that are part of a general purpose computer.  The further claim limitations (of the units) are directed to the description of how the data or information is processed.  All of the claim limitations are directed to the abstract idea of a mental process (with the use of a general purpose computer), without reciting any practical application of the mental process, or activity that cannot be performed mentally.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al Patent Application Publication Number 2020/0312144 A1.
Regarding claim 1 Noguchi et al disclose the claimed automated valet parking system, the parking lot management device 400 (Figure 4), the claimed providing instructions to a plurality of self-driving vehicles in a parking place, “the parking lot management device 400 instructs the host vehicle M to start the automatic parking event” P[0071], and “the inter-vehicle adjustor 422 of the parking lot management device 400 instructs a specific vehicle to stop or slow down, as necessary, based on a positional relation among a plurality of vehicles such that the vehicles do not advance to the same position at the same time” P[0080], the claimed performs automated parking in response to a user request for entry or pickup from a user of an associated self-driving vehicle, “when a request for automatic parking is received from the user of the host vehicle M using the terminal device, the parking lot management device 400 instructs the host vehicle M to start the automatic parking event” P[0071], and “when a pick-up request is received from the terminal device of the user, the route generator 421 of the parking lot management device 400 generates the first route from the parking space PS to the stop area 310, and transmits the first route to the host vehicle M” P[0080], and the claimed associated self-driving vehicle performs automated driving along a target route to enter or pickup, “When the first route is received, the self-propelled parking controller 141 of the host vehicle M activates the system of the host vehicle M and moves the host vehicle M to the stop area 310 along the first route.” P[0080], the system comprising:
the claimed restricted area setting unit sets a restricted area in the parking place when any self-driving vehicle stops in an emergency or experiences a communication interruption and becomes a failed vehicle where the automated parking of the self-driving vehicle is restricted, “The obstacle recognizer 132 recognizes an object, which exists on a passage among objects existing in front of the host vehicle M, as an obstacle. The obstacle includes, for example, a fallen object, another stopped vehicle, a shopping cart, and the like.” P[0082], the another stopped vehicle equates to the claimed any self-driving vehicle stopped, “The first vehicle C1 recognizes an obstacle G1 while traveling on the route R11 while sensing by itself. When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400.” (P[0084] and Figure 5), “The upload manager 150 uploads various types of information acquired in the host vehicle M to the parking lot management device 400. For example, the upload manager 150 generates obstacle information based on the recognition result of the obstacle recognizer 132, and transmits the generated obstacle information to the parking lot management device 400 by using the communication device 20. The upload manager 150 transmits information indicating the determination result of the detour judger 142 to the parking lot management device 400 by using the communication device 20.” P[0088], “When no information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine the detour point in the same manner as in the detour point determiner 144. For example, the detour point determiner 424 determines, as the detour point, a point at which the traveling along the first route generated by the route generator 421 is interrupted and at which the host vehicle M starts traveling on the second route different from the first route. The detour point determiner 144 may compare the first route generated by the route generator 421 with the second route received from the host vehicle M, and may determine a point on the first route and not on the second route as the detour point in the comparison result. When the information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine, as the detour point, a point included in the information, or may determine, as the detour point, the position of the obstacle included in the obstacle information received from the host vehicle M.” P[0094], and “The second vehicle C2 determines whether the obstacle G1 still exists at the detour point P1 based on the recognition result of the recognizer 130 while traveling on the route R13. For example, when the recognizer 130 recognizes an obstacle existing at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400 and travels on the route R13 that makes a detour around the detour point P1.” (P[0099] and Figure 7), the area of P1 (Figures 5 and 7) equate to the claimed restricted area, 
the claimed restricted area is based on parking place map information and a position of the failed vehicle, “the parking lot management device 400 generates a rough travel route based on a map of the parking lot and the host vehicle M generates a target trajectory based on the travel route generated by the parking lot management device 400” (P[0061] and Figure 5), “The parking lot map information 431 is information that geometrically represents the structure of the parking lot PA. The parking lot map information 431 includes coordinates for each parking space PS.” (P[0075] and Figure 4), “When the communicator 410 receives a parking request from a vehicle, the route generator 421 extracts a parking space PS in an empty state with reference to the parking space state table 432, acquires a position of the extracted parking space PS from the parking lot map information 431, generates a preferred route to the acquired position of the parking space PS, and transmits information indicating the generated route to the vehicle by using the communicator 410.” P[0076], the position of obstacle G1 (claimed failed vehicle) is shown in Figure 5, the route is altered in Figure 5, and the route is updated (Figure 7),
the claimed set an allowed area for parking spaces located outside the restricted area, the route R12 (Figure 5) and route R13 (Figure 7) to the assigned parking space PS1 equate to the claimed allowed area, it does not include the area P1 around obstacle G1;
the claimed vehicle instruction unit provides instructions to the subject vehicle based on a position of the subject vehicle and the set restricted area and set the target route of the subject vehicle to the parking space in the allowed area, “When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400. For example, the first vehicle C1 returns back from the passage where the obstacle G1 exists, generates the detour route R12 toward the parking space PS1 based on the recognition result of the recognizer 130, and generates a target trajectory for traveling on the generated detour route R12. The host vehicle M transmits the generated target trajectory to the parking lot management device 400 as the second route.” P[0084], “The detour route generator 143 may determine the location of the target parking space PS1 based on the coordinates, the parking space ID and the like of the parking space PS1 included in the first route R11 generated by the parking lot management device 400, or receive the location of the target parking space PS1 as a response for a request to the parking lot management device 400.” P[0086], and “a route to a target parking position is instructed by the parking lot management device 400, and the host vehicle M travels along the route instructed by the parking lot management device 40” P[0072].
Regarding claim 2 Noguchi et al disclose the claimed system of claim 1 (see above), wherein:
the claimed failed vehicle is a subsequent failed vehicle that stops in a subsequent emergency or a subsequent communication interruption and becomes a subsequent failed vehicle while the automated parking of the subject vehicle is performed, “The obstacle recognizer 132 recognizes an object, which exists on a passage among objects existing in front of the host vehicle M, as an obstacle. The obstacle includes, for example, a fallen object, another stopped vehicle, a shopping cart, and the like.” P[0082];
the claimed restricted area setting unit sets a subsequent restricted area based on the parking place map and a position of the subsequent failed vehicle and set the allowed area including parking spaces outside the subsequent restricted area, “The first vehicle C1 recognizes an obstacle G1 while traveling on the route R11 while sensing by itself. When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400.” (P[0084] and Figure 5), “When no information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine the detour point in the same manner as in the detour point determiner 144. For example, the detour point determiner 424 determines, as the detour point, a point at which the traveling along the first route generated by the route generator 421 is interrupted and at which the host vehicle M starts traveling on the second route different from the first route. The detour point determiner 144 may compare the first route generated by the route generator 421 with the second route received from the host vehicle M, and may determine a point on the first route and not on the second route as the detour point in the comparison result. When the information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine, as the detour point, a point included in the information, or may determine, as the detour point, the position of the obstacle included in the obstacle information received from the host vehicle M.” P[0094], “The second vehicle C2 determines whether the obstacle G1 still exists at the detour point P1 based on the recognition result of the recognizer 130 while traveling on the route R13. For example, when the recognizer 130 recognizes an obstacle existing at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400 and travels on the route R13 that makes a detour around the detour point P1.” (P[0099] and Figure 7), “When the communicator 410 receives a parking request from a vehicle, the route generator 421 extracts a parking space PS in an empty state with reference to the parking space state table 432, acquires a position of the extracted parking space PS from the parking lot map information 431, generates a preferred route to the acquired position of the parking space PS, and transmits information indicating the generated route to the vehicle by using the communicator 410.” P[0076], the position of obstacle G1 (claimed failed vehicle) is shown in Figure 5, the route is altered in Figure 5, and the route is updated (Figure 7), and the route R12 (Figure 5) and route R13 (Figure 7) to the assigned parking space PS1 equate to the claimed allowed area, it does not include the area P1 around obstacle G1;
the claimed vehicle instruction unit resets the target route when the subject vehicle target route is to pass through the subsequent restricted area to a parking space in the allowed area according to the occurrence of the subsequent failed vehicle, “When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400. For example, the first vehicle C1 returns back from the passage where the obstacle G1 exists, generates the detour route R12 toward the parking space PS1 based on the recognition result of the recognizer 130, and generates a target trajectory for traveling on the generated detour route R12. The host vehicle M transmits the generated target trajectory to the parking lot management device 400 as the second route.” P[0084], “The detour route generator 143 may determine the location of the target parking space PS1 based on the coordinates, the parking space ID and the like of the parking space PS1 included in the first route R11 generated by the parking lot management device 400, or receive the location of the target parking space PS1 as a response for a request to the parking lot management device 400.” P[0086], and “a route to a target parking position is instructed by the parking lot management device 400, and the host vehicle M travels along the route instructed by the parking lot management device 40” P[0072], the route R13 of Figure 7 re-routes the vehicle C2 based on the position of obstacle G1 and does not travel the portions of routs R11 and R12 (Figure 5) that vehicle C1 travelled.
The examiner interprets the claim 2 limitations as repeats of claim 1, where another vehicle obstructs another area and further causes the route to change.  This is merely repeating the same functions for a second obstacle.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner is unable to provide a reason for indicating allowable subject matter over the prior art of record until amendments are entered to overcome the 101 rejection recited above in this office action.  If these amendments are made, the reason for indicating allowable subject matter would be related to the calculation of the priority of each parking space based on a distance from the position of the failed vehicle (see claim 3), and the calculation of the priority of each parking space based on a type of failure of the failed vehicle (see claim 4).  And further, setting the target route of the subject vehicle based on the highest calculated priority (see claims 3 and 4). 
Relevant Art
The examiner notes the related art of Tanimori et al PGPub 2020/0117202 A1 (though not cited for any rejection) as relevant to the claimed restricted and allowed areas for parking.  Tanimori et al is directed to first and second allowable traveling areas (abstract), allowable and non-allowable travel areas for vehicles to travel through or around (Figures 1, 8-10 and P[0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662